                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

LARRY GENE BURKS,                                                       PETITIONER
ADC #141354

v.                          CASE NO. 4:18-CV-00891 BSM

STATE OF ARKANSAS                                                      RESPONDENT

                                          ORDER

       After de novo review of the record, United States Magistrate Judge Jerome T.

Kearney’s recommended disposition [Doc. No. 6] is adopted, and Larry Burks’s petition is

dismissed. A certificate of appealability will not issue.

       IT IS SO ORDERED this 6th day of February 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
